Filed 8/23/22 Pulliam v. University of Southern California CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


CAROL PULLIAM,                                                      B304749

         Plaintiff and Appellant,                                   (Los Angeles County
                                                                    Super. Ct.
         v.                                                         No. BC654563)

UNIVERSITY OF SOUTHERN
CALIFORNIA,

         Defendant and Respondent.




     APPEAL from a judgment of the Superior Court of
Los Angeles County, Elaine Lu, Judge. Affirmed.

     Carol Pulliam, in pro. per.; Law Offices of Wole Akinyemi
and Wole Akinyemi, for Plaintiff and Appellant. [Retained.]

     Horvitz & Levy, Bradley S. Pauley, Mark A. Kressel,
Lacey L. Estudillo; Peterson Bradford Burkwitz, Avi A. Burkwitz
and Gil Y. Burkwitz, for Defendant and Respondent.
                           ______________________________
      Plaintiff and appellant Carol Pulliam (Pulliam) appeals
from a judgment entered in favor of defendant and respondent
University of Southern California (USC)1 following a jury trial on
Pulliam’s claims of wrongful termination in violation of public
policy and intentional interference with an employment contract.
      Because Pulliam has not met her burden on appeal, we
affirm.
                           BACKGROUND
I. Facts2
      A. Pulliam’s employment by MSS Nurses Registry;
assignment to USC Verdugo Hills Hospital
      Pulliam was employed as a nurse by MSS Nurses Registry
(MSS), which sent her to work at various hospitals. In
October 2015, MSS assigned Pulliam to work at USC Verdugo
Hills Hospital (the hospital) on an as-needed basis. Between
October 2015 and January 2016, Pulliam worked approximately
40 shifts at the hospital.
      B. Missing medication
      In January 2016, a routine weekly medication audit at the
hospital revealed that a tablet of tramadol, a controlled pain
medication, was missing from a Pyxis machine, a secured unit
containing medications. Pyxis records indicated that Pulliam
was potentially involved in the medication discrepancy.




1     USC was sued erroneously as USC Verdugo Hills Hospital.
2      As Pulliam does not challenge the sufficiency of the
evidence, we state the underlying facts adduced at trial only
briefly in the light most favorable to the judgment. (See People v.
Camacho (2009) 171 Cal.App.4th 1269, 1272, fn. 2.)




                                 2
      The hospital’s clinical director, Raffi Boghossian
(Boghossian), called MSS to speak with Pulliam about the
discrepancy. Boghossian left a message but did not receive a call
back. He approached Pulliam during her next shift at the
hospital. Pulliam claimed that “she didn’t do anything wrong,
and [that] she was busy.” When Boghossian approached Pulliam
again to “provide[] her an opportunity . . . to explain herself[,]”
Pulliam said, “‘I didn’t do anything wrong. This report is wrong.
This is wrong[.]’” Pulliam refused to speak with Boghossian
further and walked away.
      Boghossian spoke to his supervisor about the incident.
Given concerns “that she may not be safe with . . . patients[,]”
they agreed that Pulliam should not return to work at the
hospital.
      C. Do-not-send designation
      Boghossian sent a personnel evaluation form to MSS
stating that Pulliam accessed controlled medication which was
not administered to a patient. He stated that Pulliam “‘was
provided with the opportunity to explain the situation but did not
cooperate.’” Boghossian requested that MSS not send Pulliam to
any department at the hospital.
      Asked by MSS to respond to the medication discrepancy,
Pulliam wrote that other nurses had miscounted the medication.
She believed that it “was a set up[.]”
II. Procedural History
      A. Pretrial proceedings
      In March 2017, Pulliam filed a complaint in the
Los Angeles County Superior Court, alleging causes of action




                                 3
against USC and MSS.3 A month later, USC removed the case to
the United States District Court for the Central District of
California based on federal question jurisdiction. (28 U.S.C.
§§ 1331, 1441(a).)
       Pulliam filed the operative first amended complaint in
federal court. She asserted causes of action for race
discrimination, libel, and slander (against both USC and MSS);
wrongful termination in violation of public policy and intentional
interference with an employment contract (against USC only);
and failure to prevent discrimination (against MSS only).
       In April 2018, the federal district court granted summary
adjudication in favor of USC and MSS as to Pulliam’s race
discrimination claim under title VII of the Civil Rights Act of
1964 (42 U.S.C. § 2000e et seq.), and remanded the remaining
claims to state court.
       Following remand, the trial court granted MSS’s motion for
summary judgment. In January 2019, the court granted USC
summary adjudication as to the causes of action for race
discrimination under the Fair Housing and Employment Act,
libel, and slander.
       B. Trial
       The case proceeded to a jury trial on two causes of action
against USC—wrongful termination in violation of public policy
and intentional interference with an employment contract.
       The jury began its deliberations at 2:46 p.m. on
December 11, 2019. The trial judge, Judge Elaine Lu, informed
counsel that she planned to leave the courthouse early that
afternoon to attend a youth outreach program. She explained
that she had arranged for another judge to cover for her in the

3     MSS is not a party to this appeal.




                                4
event that the jury reached a verdict or to help with any
questions. She would also be available on her cell phone. In
response, Pulliam’s counsel replied, “That’s great.”
      Before leaving, Judge Lu asked counsel to review the jury
instructions and verdict form and to redact confidential
information from the admitted trial exhibits. The redactions
were completed at approximately 3:40 p.m. After final approval
by counsel, the jury instructions, verdict, and exhibits were given
to the jury. At 4:05 p.m., the jury indicated that it had reached a
verdict. Another judge presided as the verdict was read. The
jury unanimously found in favor of USC on both causes of action.
      On January 6, 2020, the trial court entered judgment in
favor of USC.
      C. Ex parte applications for juror information
      In January 2020, Pulliam, proceeding in propria persona,
sought ex parte “an order unsealing juror identifying
information” under Code of Civil Procedure section 237,
subdivision (b).4 She requested the disclosure of the jurors’
identities and contact information so that she could obtain
affidavits from them regarding their deliberative process.5 She
argued that the information was necessary for her to prove jury
misconduct in a motion for a new trial. In support, Pulliam
submitted her own declaration, as well as a declaration from her

4    All further statutory references are to the Code of Civil
Procedure unless otherwise indicated.
5      Pulliam filed three separate ex parte applications in
January 2020, seeking the release of juror information. Because
each sought the same information and each was denied based on
a lack of a prima facie showing of good cause, we describe the
last, most comprehensive, application and denial.




                                 5
former counsel who represented her at trial, Wole Akinyemi
(Akinyemi).
       Akinyemi stated in his declaration that, on December 11,
2019, it took him and defense counsel approximately 34 minutes
to redact over 2,000 pages of exhibits. The evidence binders, jury
instructions, and verdict form were delivered to the jurors a few
minutes before 4:00 p.m., and “shortly thereafter” the jury
indicated that it had reached a verdict. Akinyemi “was totally
stunned and shocked” that a verdict had been reached. He
opined: “Clearly, the jurors did not review the evidence books
and neither did they actually read the 22-page jury instructions
that accompanied the evidence books because they reached their
decision within five minutes after these documents were
delivered to them by the courtroom assistant.” After the jury was
dismissed, Akinyemi spoke to jurors, who told him that they had
concluded that Pulliam was not a USC employee, and, therefore,
they did not review other evidence or the jury instructions.6
       In denying Pulliam’s request, the trial court concluded that
Pulliam had failed to make a prima facie showing of good cause
for the disclosure. The court explained that Pulliam had not
“identif[ied] any information that may be gathered from jurors to
support any claim of juror misconduct” and that the evidence she
had submitted was “insufficient to suggest that any juror
engaged in misconduct.” The court found “no indication that the

6     In her declaration, Pulliam recounted what Akinyemi had
told her about his conversations with jurors. The trial court
sustained its own objections to Pulliam’s declaration for lack of
foundation and on hearsay grounds and noted that Pulliam’s
“characterization of what her former attorney . . . discussed with
the jurors varie[d] significantly from Akinyemi’s own
declaration.”




                                 6
jurors, having been read the jury instructions in open court and
having listened to the presentation of evidence throughout the
trial, were not properly deliberating during the entire ‘roughly
34 minutes or so’ that [c]ounsel spent redacting the exhibit
binders.” The court also found that “Akinyemi’s assertion that
the jurors focused their attention on one particular area of
evidentiary weakness in [Pulliam]’s case—the lack of evidence to
show that [Pulliam] was an employee of USC—improperly
delve[d] into the thought process of the jurors.” Even if Pulliam
were to uncover evidence from the jurors supporting Akinyemi’s
assertion, the evidence would “be immaterial and inadmissible.”
       D. Motion for new trial
       On January 31, 2020, Pulliam moved for a new trial under
section 657 on the grounds of irregularity in the proceedings, jury
misconduct, accident or surprise, newly discovered evidence, and
error in law.7 In support, Pulliam submitted her own
declaration, stating that the jury began deliberating without the
evidence books and, once the redacted books were delivered to
them, returned a verdict only 26 minutes later. With her reply,
she submitted the same declaration of her former counsel that
had been previously filed in connection with her request for juror
information.
       On February 26, 2020, the trial court denied Pulliam’s new
trial motion. The court noted that Pulliam’s declaration was not
properly certified under penalty of perjury as required by


7      Pulliam’s motion included the legal standard for a motion
for judgment notwithstanding the verdict, but it offered no
argument as to why Pulliam was entitled to it. The trial court
later denied Pulliam’s request for judgment notwithstanding the
verdict on this basis.




                                 7
section 2015.5, and that her former counsel’s declaration was
offered for the first time in her reply. As relevant here, the court
rejected the contention that the jury failed to properly deliberate,
citing a lack of admissible evidence to support the claim, as well
as Pulliam’s failure to show resulting prejudice.
       E. Appeal
       On March 4, 2020, Pulliam timely appealed from the
judgment.
       F. Recusal of trial judge
       On August 3, 2020, Judge Lu recused herself from the case
because “[a] close friend . . . was appointed as General Counsel of
[USC] in or around June of 2020.” On August 6, 2020, the case
was reassigned to another judge for all further proceedings.
                            DISCUSSION
       An appellate court presumes that the judgment is correct.
(Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) We adopt
all intendments and inferences to affirm the judgment unless the
record expressly contradicts them. (Ibid.) An appellant has the
burden of overcoming the presumption of correctness, and we
decline to consider issues raised in an opening brief that are not
properly presented or sufficiently developed to be cognizable.
(See People v. Stanley (1995) 10 Cal.4th 764, 793; People v.
Turner (1994) 8 Cal.4th 137, 214, fn. 19 (Turner), abrogated in
part on other grounds by People v. Griffin (2004) 33 Cal.4th 536,
555, fn. 5; Benach v. County of Los Angeles (2007) 149
Cal.App.4th 836, 852 (Benach).) “It is not our place to construct
theories or arguments to undermine the judgment and defeat the
presumption of correctness.” (Benach, supra, 149 Cal.App.4th at
p. 852.) A litigant’s election to act in propria persona on appeal
does not entitle her to leniency as to the rules of practice and




                                 8
procedure.8 (Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984–
985.)
       With that in mind, we discuss the following arguments
made by Pulliam that “are sufficiently developed to be
cognizable” (Turner, supra, 8 Cal.4th at p. 214, fn. 19): (1) The
trial court erred by denying Pulliam’s ex parte applications to
disclose juror information; (2) the court erred by denying
Pulliam’s new trial motion based on juror misconduct and
surprise; (3) the court failed to properly instruct the jury
regarding deposition testimony read during trial; (4) the court
erred by granting MSS’s motion for summary judgment; and
(5) all of the court’s orders are void because the trial judge was
disqualified when she made them. “To the extent [Pulliam]
perfunctorily asserts other claims, without development and,
indeed, without a clear indication that they are intended to be
discrete contentions, they are not properly made, and are rejected
on that basis.” (Turner, supra, at p. 214, fn. 19.)
I. Denial of Ex Parte Applications to Disclose Juror Information
       A. Relevant law
       “[S]ection 237 requires that a petition seeking juror contact
information ‘shall be supported by a declaration that includes
facts sufficient to establish good cause for the release of the
juror’s personal identifying information.’ [Citation.] Good cause
includes a showing that the party seeking disclosure has made a


8     Pulliam filed her appellate briefs in propria persona but
was represented by counsel at oral argument. We only consider
issues raised in Pulliam’s briefs; “[w]e do not consider arguments
that are raised for the first time at oral argument. [Citation.]”
(Haight Ashbury Free Clinics, Inc. v. Happening House Ventures
(2010) 184 Cal.App.4th 1539, 1554, fn. 9.)




                                 9
diligent effort to contact the jurors through other means.
[Citations.]” (Eng v. Brown (2018) 21 Cal.App.5th 675, 710
(Eng).) Good cause also “requires ‘a sufficient showing to support
a reasonable belief that jury misconduct occurred . . . .’
[Citations.] Good cause does not exist where the allegations of
jury misconduct are speculative, conclusory, vague, or
unsupported. [Citation.]” (People v. Cook (2015) 236 Cal.App.4th
341, 345–346.)
      B. Standard of review
      We review the denial of a request for disclosure of juror
information under the abuse of discretion standard. (Eng, supra,
21 Cal.App.5th at p. 710.)
      C. Analysis
      Although Pulliam purported to seek the unsealing of juror
information in her ex parte applications, the names of the jurors
were not sealed. (Cf. § 237, subd. (a)(2) [requiring “the court’s
record of personal juror identifying information of trial jurors, . . .
consisting of names, addresses, and telephone numbers,” to be
sealed “[u]pon the recording of a jury’s verdict in a criminal jury
proceeding” (italics added)].) During voir dire, all jurors stated
their names and several stated their areas of residence. This
information was readily available to Pulliam. Her ex parte
applications, however, failed to show that, equipped with this
information, she made any effort—let alone “a diligent effort”
(Eng, supra, 21 Cal.App.5th at p. 710)—to contact the jurors
through other means.
      Diligence aside, Pulliam sought juror information to obtain
affidavits concerning “whether or not some of the jurors were
pressured by their pairs [sic] to go along with the decision of the
few not to deliberate and agree[] that [Pulliam] was not an




                                  10
employee of USC and [that] no further deliberation [wa]s
needed.” Any such evidence discussing the internal thought
processes of the jurors during deliberations would have been
inadmissible and irrelevant for the purpose of a new trial motion.
(See People v. Steele (2002) 27 Cal.4th 1230, 1264 [“Because . . .
the jurors’ mental processes leading to the verdict are of no jural
consequence, evidence of those mental processes is of no
‘consequence to the determination of the action’ [citation] and
hence is irrelevant”]; Eng, supra, 21 Cal.App.5th at pp. 710–711
[sought after juror statements discussing confusion about
instructions and verdict form would have been inadmissible to
impeach the verdict]; Bell v. Bayerische Motoren Werke
Aktiengesellschaft (2010) 181 Cal.App.4th 1108, 1124 (Bell)
[“Evidence of jurors’ internal thought processes is inadmissible to
impeach a verdict”].)
       Under these circumstances, without any indication that the
disclosure of juror information would lead to relevant, admissible
evidence not otherwise attainable, the trial court did not abuse
its discretion in denying Pulliam’s ex parte applications. (Eng,
supra, 21 Cal.App.5th at pp. 710–711 [no abuse of discretion in
denying an ex parte request for juror information where the
names of the jurors were available and the information sought
from the jurors would have been inadmissible]; see also
Conservatorship of Scharles (1991) 233 Cal.App.3d 1334, 1340 [“a
reviewing court will only interfere with a trial court’s exercise of
discretion where it finds that under all the evidence, viewed most
favorably in support of the trial court’s action, no judge could
have reasonably reached the challenged result”].)




                                11
II. Denial of Motion for New Trial9
       A. Jury misconduct
             1. Relevant law
       A trial court may vacate a jury verdict and order a new
trial based on “[m]isconduct of the jury[.]” (§ 657, subd. (2).) “A
party moving for a new trial on the ground of juror misconduct
must establish both that misconduct occurred and that the
misconduct was prejudicial. [Citations.]” (Ovando v. County of
Los Angeles (2008) 159 Cal.App.4th 42, 57.) “[A] jury verdict may
not be impeached by hearsay affidavits” (People v. Villagren
(1980) 106 Cal.App.3d 720, 729 (Villagren)) or “by assailing [the
jurors’] subjective mental processes” (People v. Elkins (1981)
123 Cal.App.3d 632, 638 (Elkins)).
             2. Standard of review
       Where, as here, “the trial court provides a statement of
reasons” for denying a motion for a new trial, “the appropriate
standard of judicial review is one that defers to the trial court’s
resolution of conflicts in the evidence and inquires only whether
the court’s decision was an abuse of discretion.” (Oakland
Raiders v. National Football League (2007) 41 Cal.4th 624, 636.)




9     Pulliam moved for a new trial based on the statutory
grounds of irregularity in the proceedings, jury misconduct,
accident or surprise, newly discovered evidence, and error in law.
Her opening brief only raises proper challenges to the trial court’s
denial of her motion brought on the grounds of jury misconduct
and surprise. Pulliam has therefore forfeited any argument that
the court erred in denying her motion brought on any other
ground. (See Cal. Rules of Court, rule 8.204(a)(1)(B); Benach,
supra, 149 Cal.App.4th at p. 852.)




                                12
             3. Analysis
       Pulliam proffered no competent evidence to support her
claim that the jury committed misconduct by failing to deliberate.
She did not submit a declaration from any juror, and her former
counsel’s declaration regarding statements made to him by jurors
constituted inadmissible hearsay. (See Burns v. 20th Century
Ins. Co. (1992) 9 Cal.App.4th 1666, 1670 (Burns) [declarations
from an “investigator concerning purported statements and
thoughts of two jurors during their deliberations” were
“inadmissible hearsay”]; Villagren, supra, 106 Cal.App.3d at
p. 729; People v. Manson (1976) 61 Cal.App.3d 102, 216
[attorney’s declaration concerning purported statements of jurors
was “nothing more nor less than hearsay or double hearsay and
[was] incompetent and insufficient to impeach the verdict”].)
       More fundamentally, a trial court simply “cannot consider
evidence of a juror’s subjective reasoning process in deciding
whether to grant a new trial based on purported juror
misconduct. [Citation.]” (People v. Allen and Johnson (2011)
53 Cal.4th 60, 75; see also Bell, supra, 181 Cal.App.4th at
p. 1124; Elkins, supra, 123 Cal.App.3d at p. 638.)
       Pulliam provided no evidence to rebut the presumption
that the jury followed the trial court’s instructions to “[p]ay
careful attention to all the instructions”; “consider all the
evidence”; “talk with [other jurors] in the jury room”; and “decide
the case” after “consider[ing] the evidence with the other
members of the jury.” (See People v. Merriman (2014) 60 Cal.4th
1, 48–49 [“Absent some showing to the contrary, we presume the
jury followed the court’s instructions”].) Contrary to Pulliam’s
contention, the amount of time that the jury took to deliberate
does not evidence a failure to deliberate. (See People v. Leonard




                                13
(2007) 40 Cal.4th 1370, 1413 [“the brevity of the deliberations
proves nothing”]; Mendoza v. Club Car, Inc. (2000)
81 Cal.App.4th 287, 310 [“short jury deliberations do not show a
failure by a jury to fully consider a case”].)10
       As “the record contains no admissible evidence to
substantiate [Pulliam’s] contentions of juror misconduct[,]” we
find no abuse of the trial court’s discretion in denying the new
trial motion. (Burns, supra, 9 Cal.App.4th at p. 1672; see also
People v. Dykes (2009) 46 Cal.4th 731, 810–811 [“a trial court
does not abuse its discretion in denying a motion for new trial
based upon juror misconduct when the evidence in support
constitutes unsworn hearsay”].)
       B. Surprise
       “‘Surprise’ as a ground for a new trial denotes some
condition or a situation in which a party to an action is
unexpectedly placed to his detriment. The condition or situation
must have been such that ordinary prudence on the part of the
person claiming surprise could not have guarded against and
prevented it. Such party must not have been negligent in the

10    At oral argument, Pulliam’s counsel relied heavily on
People v. Hedgecock (1990) 51 Cal.3d 395 (Hedgecock) to argue
that the trial court should have allowed Pulliam to conduct a
limited, in camera examination of jurors regarding their alleged
misconduct. Hedgecock does not support this position. It held
that “when a criminal defendant moves for a new trial based on
allegations of jury misconduct, the trial court has discretion to
conduct an evidentiary hearing to determine the truth of the
allegations.” (Id. at p. 415, italics added.) This is not a criminal
case, and Pulliam is not a criminal defendant. Rather, “in civil
cases a motion for a new trial based on allegations of jury
misconduct must be presented solely by affidavit, without the
testimony of witnesses.” (Id. at p. 414.)




                                 14
circumstances. [Citations.]” (Wade v. De Bernardi (1970)
4 Cal.App.3d 967, 971.) A new trial motion based on surprise
“must be made upon affidavits[.]” (§ 658; see also § 657, subd. (3);
Linhart v. Nelson (1976) 18 Cal.3d 641, 645; Phipps v. Copeland
Corporation LLC (2021) 64 Cal.App.5th 319, 339 (Phipps).)
       Pulliam did not submit any affidavit regarding the
surprises she alleged in her new trial motion.11 The declarations
she submitted pertained to unrelated matters. “It is well
established that the proceedings on a motion for new trial are
strictly statutory, and the procedure for seeking relief must
conform strictly to the statutory mandate. [Citations.]”
(Cembrook v. Sterling Drug Inc. (1964) 231 Cal.App.2d 52, 66.)
The failure to comply with the affidavit requirement to support
her motion on the ground of surprise justified its denial.12
III. Alleged Instructional Error
       Pulliam contends that the trial court failed to instruct the
jury properly regarding the deposition testimony of Ruby
De La Cruz Garma-Williams (Garma-Williams), which was read
to the jury after Garma-Williams failed to appear at trial.
According to Pulliam, “it was critical that the court explain the
importance” of Garma-Williams’s deposition testimony prior to it


11     In the motion, Pulliam contended, inter alia, that she was
surprised that certain exhibits were presented by the defense
during trial; that USC’s counsel argued that Pulliam worked on a
day that she did not; and that certain witnesses did not appear to
testify.
12     “‘“We will affirm the trial court’s ruling if it is correct on
any theory of law applicable to the case, even if for reasons
different than those given by the trial court.”’ [Citations.]”
(Phipps, supra, 64 Cal.App.5th at p. 339, fn. 9.)




                                   15
being read to them.13 Pulliam cites no authority nor provides
cogent argument for this proposition, thus forfeiting it. (See In re
Marriage of Falcone & Fyke (2008) 164 Cal.App.4th 814, 830
[“The absence of cogent legal argument or citation to authority
allows this court to treat the contentions as waived”].)
       In any event, Pulliam points to no evidence that the trial
court abused its discretion with respect to the timing of the
instructions or that she suffered prejudice. (See Nungaray v.
Pleasant Valley Lima Bean Growers & Warehouse Ass’n (1956)
142 Cal.App.2d 653, 661–662 [“The sequence in which
instructions are given is a matter in the sound discretion of the
trial court, and a very strong showing of prejudice must be made
before a reviewing court will hold its discretion abused”].) She
also forfeited her argument by failing to object at the time
Garma-Williams’s deposition testimony was read. (See id. at
p. 662.)
IV. MSS’s Motion for Summary Judgment
       Pulliam also argues that the trial court erred by granting
MSS’s motion for summary judgment. We lack jurisdiction to
consider the argument because this appeal is from the judgment
entered on January 6, 2020, in favor of USC only, and not from



13     The day before Garma-Williams’s testimony was read, the
trial court instructed the jury under CACI No. 208 (Deposition as
Substantive Evidence). Immediately prior to Pulliam’s counsel
reading Garma-Williams’s deposition testimony, the trial court
told the jury: “Ruby De La Cruz Garma-Williams was previously
deposed, and counsel here is going to read to you excerpts of her
deposition. [¶] I’ve already explained to you what a deposition is
and how you should treat deposition testimony.” And, the jury
was again instructed with CACI No. 208 prior to deliberations.




                                16
any judgment entered in favor of MSS.14 (See Sole Energy Co. v.
Petrominerals Corp. (2005) 128 Cal.App.4th 212, 239 [“A notice of
appeal from a judgment alone does not encompass other
judgments and separately appealable orders”].)
V. Disqualification of Trial Judge
       Pulliam asks us to “void all rulings entered by Judge Lu”
between April 4, 2018, and August 3, 2020, positing that
Judge Lu knew “that her close friend applied to USC for a
position” but “failed to disclose this conflict” while presiding over
the case. (Bolding omitted.) Pulliam relies on the propositions
that “disqualification occurs when the facts creating
disqualification arise, not when disqualification is established”
(Christie v. City of El Centro (2006) 135 Cal.App.4th 767, 776),
and that “[o]rders made by a disqualified judge are void” (Rossco
Holdings, Inc. v. Bank of America (2007) 149 Cal.App.4th 1353,
1362). Thus, she contends, Judge Lu was disqualified even before
her friend became USC’s general counsel in June 2020, and all of
her orders while she was disqualified are void.
       We reject this argument, as it is entirely rooted in
speculation. Judge Lu voluntarily recused herself upon belief
that “her recusal would further the interests of justice.” (§ 170.1,
subd. (a)(6)(A)(i).) She explained that her close friend had been
appointed USC’s general counsel in or around June 2020. There
is nothing in the record to support Pulliam’s contention that
grounds for disqualification arose earlier than June 2020, which
was months after judgment was entered in this matter and
months after Judge Lu ruled on Pulliam’s new trial motion.



14    Neither the January 6, 2020, judgment nor Pulliam’s notice
of appeal refers to MSS.




                                 17
      Without any showing of good cause, there is no basis to set
aside Judge Lu’s orders. (See § 170.3, subd. (b)(4) [“If grounds for
disqualification are first learned of or arise after the judge has
made one or more rulings in a proceeding, but before the judge
has completed judicial action in a proceeding, the judge shall,
unless the disqualification be waived, disqualify himself or
herself, but in the absence of good cause the rulings he or she has
made up to that time shall not be set aside by the judge who
replaces the disqualified judge”].)
                           DISPOSITION
      The judgment is affirmed. USC is entitled to its costs on
appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                       _____________________, J.
                                       ASHMANN-GERST

We concur:



________________________, P. J.
LUI



________________________, J.
CHAVEZ




                                  18